Citation Nr: 0514930	
Decision Date: 06/02/05    Archive Date: 06/15/05	

DOCKET NO.  04-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had periods of active service from October 1946 
to November 1946 and from December 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to the 
benefit sought.  

For good cause shown, the motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained.  

2.  Service connection is in effect for:  Residuals of a 
right thigh wound, rated as 40 percent disabling; residuals 
of a left thigh wound, rated as 10 percent disabling; 
scarring of the left thigh, rated as 10 percent disabling; 
scarring of the right wrist, rated as 10 percent disabling; 
and post-traumatic stress disorder, rated as 30 percent 
disabling.  With consideration of the bilateral factor, a 
combined disability rating of 70 percent has been in effect 
from November 14, 2001.  

3.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his 
service-connected disabilities without regard to 
nonservice-connected disabilities. 




CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims, and includes an 
enhanced duty to provide notice to claimants.  VA has a duty 
to notify the claimant of the evidence needed to substantiate 
his claim, of what evidence he is responsible for obtaining, 
and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A review of the evidence of record discloses the veteran was 
informed by communication dated in January 2003 of the 
specific duties imposed upon VA with regard to the duties to 
notify and assist the veteran.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform the claimant of information and evidence not of 
record that is necessary to substantiate the claim; 
(2) inform the claimant of the information and evidence that 
VA will seek to provide; (3) inform the claimant of what 
information and evidence the claimant is to provide; and (4) 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
"fourth element" notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element," the 
communication informed him what the information had to show 
to establish entitlement to the benefit sought.  Accordingly, 
the first three prongs of the Pelegrini notice requirements 
have been met.  With regard to the request that the veteran 
provide any evidence in his possession that pertains to his 
claim (the fourth Pelegrini notice requirement), the veteran 
was informed in the January 2003 communication that he could 
provide any additional information or evidence that he wanted 
VA to get for him.  There is no indication of any outstanding 
records that are not in the claims folder.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the decision at this time.  The Board notes 
that in the April 2003 rating decision, the December 2003 
statement of the case, and the May 2004 supplemental 
statement of the case, the veteran was apprised of the 
pertinent laws and regulations and guidance as to the 
information and evidence necessary to substantiate his claim.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and its 
implementing regulations.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied, and that a claimant is 
given the opportunity to submit information and evidence in 
support of his claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102.  

With regard to the duty to assist the veteran, the Board 
notes that he was accorded special rating examinations by VA 
in August 2003.  Records have been obtained by VA and 
associated with the claims folder.  Further, he provided 
testimony regarding the impact of his disabilities on his 
employment status at a hearing before a decision review 
officer in April 2004.  The transcript of the hearing 
proceedings is of the record and has been reviewed by the 
undersigned.  Accordingly, the Board concludes that VA has 
fulfilled its duty to assist the veteran.  

Pertinent Laws and Regulations 

Where the schedular disability rating is less than 
100 percent, a total compensation rating based on 
unemployability may be assigned if a veteran is rendered 
unemployable as a result of service-connected disabilities, 
provided that certain regulatory requirements are satisfied.  
See 38 C.F.R. §§ 3.341(a), 4.16(a) (2004).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total when 
the disabled individual is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities, provided that if there are 
two or more disabilities, one is ratable at least 40 percent, 
and there are sufficient remaining disabilities to bring the 
combined evaluation to 70 percent.  38 C.F.R. § 4.16(a).  It 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate when there is present any 
impairment of mind or body, that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2004).

If the total rating is based on a disability or combination 
of disabilities for which the VA's Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the essential inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not 
be given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

In his application for increased compensation based on 
unemployability received in December 2002, the veteran 
indicated that he last worked on a full time basis in June 
1990.  He stated he had been employed from 1960 to 1990 as a 
printer for a card company.  He reported he had not lost any 
time from illness during the thirtysome years he was employed 
by the company.  He added that he was either receiving or 
expected to receive disability retirement benefits.  He 
reported he had not tried to obtain any employment since he 
became too disabled to work.  He indicated having a college 
education and stated that he received a bachelor's degree in 
business.  The veteran remarked that he could have continued 
working, but was "really not able to do so due to my mental 
and physical state so I retired."  

The veteran was accorded a rating examination by VA in August 
2003.  The claims folder was provided to and reviewed by the 
examiner for the evaluation.  The records revealed that the 
veteran had sustained a shell fragment wound to the right 
thigh and right wrist in 1951 in Korea.  The veteran was 
reported as being right-handed.  The veteran related a past 
medical history of hypertension and diabetes mellitus.  He 
reported that he retired in 1990 at the age of 62 when he was 
eligible for retirement under Social Security.  He was 
currently receiving a monthly pension from the card company 
from which he retired, a Social Security monthly check, and 
monthly compensation benefits from VA for his 
service-connected disabilities.  Notation was made to that 
"the veteran retired when he was eligible and did not retire 
as a result of impairment or other medical conditions."  

The veteran referred to the wounds involving the right and 
left thighs and indicated he had no weakness in the legs, 
although he had occasional pain when descending steps.  He 
stated that the problems with the lower extremities had not 
progressed in either frequency or intensity over the past 10 
years, and he added that they had never "adversely affected 
him while he was employed and do not in any way limit his 
activities."

On examination, it was noted that he rose from a seated 
position without difficulty and walked with a normal balanced 
gait and even stride.  Shoe wear was symmetric and normal 
with no indication of problems.  Range of motion for the 
right hip was from 0 to 115 degrees flexion and 0 to 20 
degrees extension.  This was symmetric to the left hip range 
of motion.  Motion for the right knee was 0 to 120 degrees 
flexion and this was symmetric to the left knee.  There was 
no pain or tenderness on range of motion testing.  Muscle 
strength was symmetric.  Although the veteran referred to 
tenderness pertaining to scarring of the lower extremities, 
there was no report of discomfort or pain behavior.  The 
veteran was able to move the knee and hip through a normal 
range of motion with no difficulty or discomfort on repeated 
testing.  There was no evidence of additional limitation 
induced by pain, fatigability, or weakness after repeated 
use.  

Reference was made to previous X-ray studies of the knees 
done in 1998 showing no bony abnormality in either knee.  
Metallic foreign bodies were present in the right thigh.  
Lumbar spine studies done in 1998 showed minimal anterior 
spurring, but were otherwise unremarkable.  

The examination diagnoses were:  Shell fragment wounds to the 
lateral right thigh and medial left thigh with involvement of 
Muscle Group XIII in the right leg and XIV in the left leg, 
described as well healed with no complications or sequelae; 
"advancing age with deconditioning."  

The examiner stated that the residuals of the veteran's 
muscle injuries "do not materially affect the veteran's 
employability."  

The veteran was also accorded an examination for psychiatric 
purposes by VA in August 2003.  The veteran drove himself to 
the interview.  The claims file was available and reviewed by 
the examiner prior to the examination.  Review of the folder 
revealed a notation dated in May 2002 that the PTSD screen 
was negative at that time.  The veteran had not had any 
psychiatric hospitalizations since the previous examination 
in March 2002.  He was not involved in any outpatient 
psychiatric care.  When asked why he was unable to work at 
the present time, he stated "just driving in made a wreck out 
of me."  He reported that he got along well with his wife and 
very well with his son and daughter.  

Examination findings included goal-directed thought 
processes.  Speech was normal in cadence and volume.  Affect 
was bright at appropriate times.  Eye contact was good.  He 
did not endorse difficulty with impulse control or symptoms 
consistent with mania.  The examiner gave an Axis I diagnosis 
of post-traumatic stress disorder.  He gave the veteran a 
Global Assessment of Functioning score of 65 to 70.  The 
examiner stated this score reflected "relatively mild 
symptoms" consistent with the diagnosis of PTSD.  He noted 
the veteran did not endorse distressing recollections of 
trauma, flashbacks, or psychological or physiological 
distress.  He indicated the veteran did indicate he had 
distressing dreams of military experiences two or three times 
a week.  He endorsed avoidance criteria in terms of 
indicating that he avoided conversations associated with 
traumatic experiences as well as avoiding activities such as 
watching war movies.  The veteran stated that at times he had 
difficulty recalling important aspects of the trauma, but he 
did not endorse the criteria in the avoidance category.  The 
veteran also endorsed arousal criteria in terms of 
hypervigilance and an exaggerated startle response.  
Difficulty with concentration was also indicated, but the 
veteran stated this had been a more recent event and it was 
questioned whether this was attributable more to his age.  
The veteran noted that a psychologist he had seen suggested 
that he consider medication, but he stated that "I take so 
many medications already," that he did not want to add any 
more.  The examiner stated that the symptomatology exhibited 
had a "mild" impact on the veteran's social and occupational 
functioning secondary to his PTSD.  

Based on a review of the pertinent evidence of record, then, 
the Board finds that the medical opinions of record do not 
support a conclusion that the veteran's service-connected 
disabilities alone preclude gainful employment.  The VA 
psychiatrist who recently examined the veteran described his 
psychiatric symptomatology as only mild in degree.  The 
osteopath who conducted the muscle examination in August 2003 
opined that the residuals of the veteran's injuries involving 
the lower extremities did not materially affect his ability 
to obtain or maintain gainful employment.  Notation was made 
by the osteopath that the veteran himself indicated that his 
symptomatology had not worsened in severity and were actually 
at the same stage as they were when he was still working on a 
full time basis.  

The veteran has reported having a college education and the 
Board believes he is qualified for employment that would 
require less than heavy physical labor.  Thus, in the Board's 
opinion, the veteran is not precluded from performing gainful 
employment despite his service-connected disabilities.  As 
noted elsewhere, the veteran's advanced age is not for 
consideration when determining entitlement to a totoal 
compensation rating based on unemployability.  The 
preponderance of the evidence is against his claim for 
unemployability.  There is no basis for referring the claim 
for consideration of an extraschedular award of individual 
unemployability.  


ORDER

Entitlement to a total compensation rating based on 
individual unemployability due to the severity of 
service-connected disabilities is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


